WITHEY, District Judge.
I dissent entirely from the rule laid down in Re Williams [Case No. 17,705], and fully concur in' the decision in Re Brown [Id. 1,975]. The debt in the case reported by Register Bums existed at the time of the adjudication of bankruptcy, *1174and if it has never been paid or satisfied may be proved in bankruptcy. The fact that judgment has been rendered for the debt, is neither payment or satisfaction thereof in any sense which prevents proof of the debt in bankruptcy. It is not the judgment, but the debt as it existed on the 5th day of January, the day ot the adjudication, that is provable.